                                 Case 2:20-cv-07083-VAP-PJW Document 26 Filed 12/10/20 Page 1 of 15 Page ID #:374




                                  1                               UNITED STATES DISTRICT COURT
                                  2                              CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5       Brian J. Krueger,                      2:20-cv-07083-VAP-PJWx
                                  6                      Plaintiff,                   Order GRANTING Motion to
                                  7                      v.                          Dismiss and DENYING Motion
                                                                                     for Leave to Seek Discovery of
                                  8       Adlife Marketing and                         Facts Supporting Personal
                                  9          Communications Co., Inc.,                         Jurisdiction
                                                                                              (Dkts. 17, 20).
                                 10                      Defendant.
Central District of California
United States District Court




                                 11
                                 12
                                            Defendant Adlife Marketing and Communications Co., Inc. (“Adlife”)
                                 13
                                      filed a Motion to Dismiss Plaintiff Brian J. Krueger’s (“Krueger”) Complaint
                                 14
                                      for lack of personal jurisdiction. (Dkt. 17.) Krueger subsequently filed a
                                 15
                                      Motion for Leave to Seek Discovery of Facts Supporting Personal
                                 16
                                      Jurisdiction. (Dkt. 20.) The Court deems the Motions suitable for resolution
                                 17
                                      without oral argument pursuant to Local Rule 7-15. After considering all
                                 18
                                      papers filed in connection to the Motions, the Court GRANTS the Motion to
                                 19
                                      Dismiss and DENIES the Motion for Leave to Seek Discovery of Facts
                                 20
                                      Supporting Personal Jurisdiction.
                                 21
                                 22
                                                                      I. BACKGROUND
                                 23
                                            Plaintiff Krueger, a resident of North Carolina, is the creator and
                                 24
                                      operator of LabSpaces.net, a forum for science-related discussion. (Compl.
                                 25
                                 26

                                                                             1
                                 Case 2:20-cv-07083-VAP-PJW Document 26 Filed 12/10/20 Page 2 of 15 Page ID #:375




                                  1   ¶ 7, 13.) In 2013, a user posted a deeplink1 to a photograph of produce (the
                                  2   “Photograph”) to the forum. (Id. ¶ 15.) The copyright to the Photograph is
                                  3   held by Defendant Adlife Marketing and Communications Co., Inc. (“Adlife),
                                  4   a Rhode Island corporation. (Id. ¶ 8, 17.) Krueger was unaware of this link
                                  5   until June 2020, when he was contacted by Higbee and Associates (“Higbee
                                  6   firm”), a California-based national law firm retained by Adlife. (Id. ¶ 18; see
                                  7   Dkt. 22-3.) An employee of the Higbee firm first sent a letter to Krueger on
                                  8   June 18, 2020 requesting that he provide proof of a license to use the
                                  9   Photograph. (Compl. Ex. A.) Subsequently, Krueger was put in contact with
                                 10   two other Higbee firm employees, based in Nevada, regarding the alleged
Central District of California
United States District Court




                                 11   infringement. (Dkt. 22-3; Dkt. 22-4.) Although Krueger explained, inter alia,
                                 12   that he was not responsible for the deeplink and the deeplink was
                                 13   nonetheless a fair use of the Photograph, the employees requested
                                 14   payment and threatened litigation. (Id. ¶¶ 22–23, Ex. A.) As Adlife has not
                                 15   withdrawn its threat to sue for copyright infringement, Krueger sought relief
                                 16   from the Court. (Id. ¶¶ 24–25.) On August 6, 2020, Krueger filed his
                                 17   Complaint seeking declaratory relief that he did not infringe on Adlife’s
                                 18   copyright.
                                 19
                                 20          On October 10, 2020, Adlife filed a Motion to Dismiss for Lack of
                                 21   Jurisdiction (“Motion to Dismiss”). (Dkt. 17.) Krueger filed an Opposition to
                                 22   the Motion to Dismiss (Dkt. 21) and filed a Motion for Leave to Seek
                                 23   Discovery of Facts Supporting Personal Jurisdiction (“Motion for Discovery”)
                                 24
                                         1
                                           As defined by Plaintiff, “[a] deeplink is a hyperlink to another web site that
                                 25      allows viewers of the forum to see the photograph within the forum by ‘pull-
                                         ing the image directly from the non-LabSpaces server where it is hosted, so
                                 26      that it is displayed to the viewers’ personal devices.” (Compl. ¶ 16.)

                                                                                 2
                                 Case 2:20-cv-07083-VAP-PJW Document 26 Filed 12/10/20 Page 3 of 15 Page ID #:376




                                  1   (Dkt. 20). Adlife subsequently filed an Opposition to the Motion for
                                  2   Discovery. (Dkt. 22.)
                                  3
                                  4                            II.    LEGAL STANDARD
                                  5         Federal Rule of Civil Procedure 12(b)(2) governs dismissal for lack of
                                  6   personal jurisdiction. In order to exercise personal jurisdiction over a
                                  7   nonresident defendant, a district court must determine that asserting
                                  8   jurisdiction does not offend the principles of Fifth Amendment due process.
                                  9   Doe I v. Unocal Corp., 248 F.3d 915, 922–23 (9th Cir. 2001) (citing Go-
                                 10   Video, Inc. v. Akai Elec. Co., Ltd., 885 F.2d 1406, 1413 (9th Cir. 1989)). “In
Central District of California
United States District Court




                                 11   addition, the state long-arm statute must be applied to determine the
                                 12   defendant’s amenability to suit in the forum.” Pacific Atlantic Trading Co.,
                                 13   Inc. v. M/V Main Express, 758 F.2d 1325, 1327 (9th Cir. 1985) (citations
                                 14   omitted).
                                 15
                                 16         The applicable California jurisdictional statute, California Code of Civil
                                 17   Procedure Section 410.10, states that “[a] court of this state may exercise
                                 18   jurisdiction on any basis not inconsistent with the Constitution of this state or
                                 19   of the United States.” The jurisdiction of California courts has been
                                 20   construed to be “coextensive with the outer limits of due process” as defined
                                 21   by the United States Supreme Court. Data Disc v. Sys. Tech. Assoc., 557
                                 22   F.2d 1280, 1286 (9th Cir. 1977). “As a result, jurisdictional inquiries under
                                 23   the state statute and due process principles can be conducted as a single
                                 24   analysis.” Pacific Atlantic Trading Co., Inc., 758 F.2d at 1327 (citations
                                 25   omitted).
                                 26

                                                                              3
                                 Case 2:20-cv-07083-VAP-PJW Document 26 Filed 12/10/20 Page 4 of 15 Page ID #:377




                                  1         Due process requires that nonresident defendants have certain
                                  2   “minimum contacts” with the forum state so that the exercise of jurisdiction
                                  3   does not offend traditional notions of fair play and substantial justice. Int’l
                                  4   Shoe Co. v. Washington, 326 U.S. 310, 316 (1945). “[I]t is essential in each
                                  5   case that there be some act by which the defendant purposefully avails itself
                                  6   of the privilege of conducting activities within the forum State, thus invoking
                                  7   the benefits and protections of its laws.” Hanson v. Denckla, 357 U.S. 235,
                                  8   253 (1958).
                                  9
                                 10         A court may exercise personal jurisdiction over a nonresident
Central District of California
United States District Court




                                 11   defendant generally or specifically. Doe v. American National Red Cross,
                                 12   112 F.3d 1048, 1050 (9th Cir. 1997). Specific jurisdiction exists when the
                                 13   cause of action arises out of the defendant’s activities within the forum.
                                 14   Data Disc, 557 F.2d at 1287. Alternatively, a court has general jurisdiction
                                 15   when the defendant's activities within a state are “substantial, continuous
                                 16   and systematic.” Unocal Corp., 248 F.3d at 923.
                                 17
                                 18         “Where a defendant challenges the sufficiency of personal jurisdiction,
                                 19   the plaintiff must bear the burden of establishing that the court does have
                                 20   jurisdiction.” Cubbage v. Merchent, 744 F.2d 665, 667 (9th Cir. 1984). If the
                                 21   court acts on a motion to dismiss for lack of personal jurisdiction without
                                 22   holding an evidentiary hearing, “the plaintiff need only make a prima facie
                                 23   showing of jurisdiction.” Harris Rutsky & Co. Ins. Servs., Inc. v. Bell &
                                 24   Clements Ltd., 328 F.3d 1122, 1129 (9th Cir. 2003); Dole Food Co., Inc. v.
                                 25   Watts, 303 F.3d 1104, 1108 (9th Cir. 2002). A plaintiff need only
                                 26   demonstrate facts that if true would support jurisdiction over the defendant.

                                                                              4
                                 Case 2:20-cv-07083-VAP-PJW Document 26 Filed 12/10/20 Page 5 of 15 Page ID #:378




                                  1   Ballard v. Savage, 65 F.3d 1495, 1498 (9th Cir. 1995) (citations omitted);
                                  2   see also AT&T v. Compagnie Bruxelles Lambert, 94 F.3d 586, 588 (9th Cir.
                                  3   1996) (stating that where the trial court rules on a jurisdictional issue based
                                  4   on affidavits and discovery materials without holding an evidentiary hearing,
                                  5   the plaintiff need only make prima facie showing). While factual disputes
                                  6   are generally resolved in the plaintiff’s favor, allegations in a pleading that
                                  7   are contradicted by affidavit are not assumed to be true. Mavrix Photo, Inc.
                                  8   v. Brand Techs., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011).
                                  9
                                 10                                III.   DISCUSSION
Central District of California
United States District Court




                                 11     A. Specific Jurisdiction
                                 12         As Krueger does not claim that the Court has general jurisdiction over
                                 13   Adlife, the Court analyzes specific jurisdiction alone. A court’s exercise of
                                 14   specific jurisdiction is proper under the following circumstances:
                                 15         (1) the defendant must either “purposefully direct his activities” toward
                                 16             the forum or “purposefully avail[] himself of the privileges of
                                 17             conducting activities in the forum;”
                                 18         (2) “the claim must be one which arises out of or relates to the
                                 19             defendant’s forum-related activities;” and
                                 20         (3) “the exercise of jurisdiction must comport with fair play and
                                 21             substantial justice, i.e. it must be reasonable.”
                                 22   Axiom Foods, Inc. v. Acerchem Int'l, Inc., 874 F.3d 1064, 1068 (9th Cir.
                                 23   2017) (quoting Dole Food Co. v. Watts, 303 F.3d 1104, 1111 (9th Cir. 2002)).
                                 24
                                 25         Under the first prong, courts apply either a “purposeful direction” or
                                 26   “purposeful availment test.” Under the purposeful availment analysis, the

                                                                              5
                                 Case 2:20-cv-07083-VAP-PJW Document 26 Filed 12/10/20 Page 6 of 15 Page ID #:379




                                  1   defendant’s contacts must create a “substantial connection” with the forum
                                  2   state such that the defendant can be said to have manifestly “availed
                                  3   himself of the privilege of conducting business there.” Burger King Corp. v.
                                  4   Rudzewicz, 471 U.S. 462, 475-76 (1985). The purposeful direction test
                                  5   asks instead whether the defendant (1) committed an intentional act, (2)
                                  6   expressly aimed at the forum, and (3) caused harm that the defendant knew
                                  7   to be likely suffered in the forum. Dole, 303 F.3d at 1111 (citing Calder v.
                                  8   Jones, 465 U.S. 783, 788-89 (1984)). Typically, courts apply the purposeful
                                  9   direction test to claims arising out of tort and the purposeful availment test to
                                 10   those arising out of contract. Schwarzenegger v. Fred Martin Motor Co.,
Central District of California
United States District Court




                                 11   374 F.3d 797, 802 (9th Cir. 2004). Here, the parties dispute which test is
                                 12   appropriate where the Complaint seeks a declaration of non-infringement.
                                 13
                                 14         In matters seeking a declaratory judgment of non-infringement, courts
                                 15   most often apply the purposeful direction test. PokitDok, Inc. v. Martin, No. C
                                 16   12-3947 SI, 2012 WL 5425615, at *3 (N.D. Cal. Nov. 6, 2012); cf. Deal Point
                                 17   Trading v. Standard Process, Inc., No. 319CV01926 WQ (HAGSx), 2020 WL
                                 18   6106617, at *3 (S.D. Cal. Apr. 20, 2020). The Ninth Circuit, however, has
                                 19   instructed that “our cases do not impose a rigid dividing line between these
                                 20   two types of claims. . . . At bottom, both purposeful availment and
                                 21   purposeful direction ask whether defendants have voluntarily derived some
                                 22   benefit from their interstate activities such that they ‘will not be haled into a
                                 23   jurisdiction’ solely as a result of ‘random,’ ‘fortuitous,’ or ‘attenuated’
                                 24   contacts.” Global Commodities Trading Grp. v. Beneficio de Arroz
                                 25   Choloma, 972 F.3d 1101, 1107 (9th Cir. 2020) (quoting Burger King, 471
                                 26   U.S. at 474-75). Accordingly, the Court will apply both tests in turn.

                                                                               6
                                 Case 2:20-cv-07083-VAP-PJW Document 26 Filed 12/10/20 Page 7 of 15 Page ID #:380




                                  1
                                  2         Krueger’s purposeful availment argument centers on the existence of
                                  3   an agency relationship between Adlife and the Higbee firm related to the
                                  4   enforcement of Adlife’s copyrights. According to Krueger, that agency
                                  5   relationship requires the Court to impute the Higbee firm’s California
                                  6   contacts to Adlife. (See Dkt. 21 at 11–13.) The Supreme Court has limited
                                  7   use of agency theories to exercise general jurisdiction but noted that
                                  8   “[a]gency relationships… may be relevant to the existence of specific
                                  9   jurisdiction.” Daimler v. AG Bauman, 571 U.S. 117, 135 n.13 (2014)
                                 10   (emphasis in original).
Central District of California
United States District Court




                                 11
                                 12         The Ninth Circuit addressed the use of agency principles in the
                                 13   specific jurisdiction context in Williams v. Yamaha Motor Co. Ltd., 851 F.3d
                                 14   1015 (9th Cir. 2017). Although the Ninth Circuit determined that Daimler
                                 15   does not preclude the availability of an agency theory of specific jurisdiction,
                                 16   it did not decide whether that theory was proper. The Circuit instead found
                                 17   that the requirements for agency were not met in that case “[a]ssuming . . .
                                 18   that some standard of agency continues to be ‘relevant to the existence of
                                 19   specific jurisdiction.’” Id. at 1024.
                                 20
                                 21         Assuming without deciding that agency principles are properly applied
                                 22   here, and that an agency relationship exists between the Higbee firm and
                                 23   Adlife, the Higbee firm’s conduct in relation to this litigation must
                                 24   demonstrate that Adlife “purposefully avail[ed]” itself of the “privilege of
                                 25   conducting activities in [California], thereby invoking the benefits and
                                 26   protections of its laws.” Schwarzenegger, 374 F.3d at 802. Krueger cites

                                                                              7
                                 Case 2:20-cv-07083-VAP-PJW Document 26 Filed 12/10/20 Page 8 of 15 Page ID #:381




                                  1   Sher v. Johnson, a case in which the Ninth Circuit found that the principal, a
                                  2   law partnership, purposefully availed itself of the forum via an agent, one of
                                  3   its partners. 911 F.2d 1357 (9th Cir. 1990). There, the Court considered the
                                  4   course of dealing related to the partnership’s prior representation of the
                                  5   plaintiffs, from which plaintiffs’ malpractice claims arose. Id. at 1362. In
                                  6   addition to trips to California and correspondence with the California-based
                                  7   plaintiffs—which were independently insufficient to confer jurisdiction—the
                                  8   Court found particularly significant a deed executed in California by plaintiffs
                                  9   on behalf of the partnership and at the partnership’s request. Id. at 1363.
                                 10   The deed “contemplated significant future consequences” in California,
Central District of California
United States District Court




                                 11   specifically “filing in the California recorder's office; . . . application of
                                 12   California law; . . . [and] the action of a California court.” Id.
                                 13
                                 14          Also instructive here is the Fourth Circuit’s reasoning in Mitrano v.
                                 15   Hawes, 377 F.3d 402 (4th Cir. 2004), a breach of contract case arising from
                                 16   an attorney’s prosecution of a lawsuit on behalf of his client. The attorney’s
                                 17   contacts with Virginia, the forum state, were imputed to the client under
                                 18   agency principles. Id. at 408. The Court found sufficient that the client
                                 19   knew the underlying lawsuit was filed in Virginia and “[the client’s] knowing
                                 20   continuation of the suit in Virginia demonstrate[d] that his availment of
                                 21   Virginia's legal protections was purposeful.” Id.
                                 22
                                 23          The facts here do not demonstrate the level of availment present in
                                 24   Sher or Mitrano. In those cases, the agent invoked the protections and
                                 25   benefits of the state by availing itself of the forum’s legal or administrative
                                 26   systems. Taking Krueger’s uncontroverted assertions as true, the Higbee

                                                                                 8
                                 Case 2:20-cv-07083-VAP-PJW Document 26 Filed 12/10/20 Page 9 of 15 Page ID #:382




                                  1   firm’s California contacts related to the present matter consist only of a
                                  2   reverse image search that discovered Krueger’s alleged infringement and
                                  3   the dispatch of a demand letter to Krueger.2 Krueger does not offer any
                                  4   authority that a reverse image search would invoke the benefits or
                                  5   protection of California, and “use of the mails, telephone, or other
                                  6   international communications simply do not qualify as purposeful activity
                                  7   invoking the benefits and protection of the [forum] state,” unless it creates
                                  8   some substantial connection there. See Peterson v. Kennedy, 771 F.2d
                                  9   1244, 1262 (9th Cir. 1985); Perzow v. Hogeg, 826 F. App'x 615, 617 (9th Cir.
                                 10   2020) (same). Here, the letter sent to Krueger, a resident of North Carolina,
Central District of California
United States District Court




                                 11   requesting verification of a license to use Adlife’s Photograph, suggests no
                                 12   connection to California—it does not seek its legal protections or threaten
                                 13   suit here.3 (Compl. ¶ 7, Ex. A.) That the remaining communications
                                 14
                                         2
                                 15        To the extent the representation agreement between Adlife and the Higbee
                                         firm is relevant, an agreement does not automatically constitute purposeful
                                 16      availment unless it envisions a substantial connection with the forum state.
                                         See Boschetto v. Hansing, 539 F.3d 1011, 1017 (9th Cir. 2008) (finding no
                                 17      personal availment where the performance of the contract did not “require
                                 18      the Defendants to engage in any substantial business in California.”). Here,
                                         the representation agreement provided by Krueger, which Adlife does not
                                 19      contest the authenticity of, does not contemplate performance in Califor-
                                         nia—the only reference to California is the mailing address for the Higbee
                                 20      firm. (See Dkt. 20-1 Ex. A.) While performance in California could be im-
                                         plied where the copyright infringer is also located in California, that is not
                                 21      the case here.
                                 22      3
                                             Krueger has not provided, and the Court is not aware of, any authority
                                 23      finding a cease and desist letter—assuming the letter here is one—sent
                                         from the forum a sufficient contact with the forum for purposes of specific
                                 24      jurisdiction. See Notorious B.I.G. LLC v. Hutson, No. CV1402415 SJO
                                         (JCx), 2014 WL 12589626, at *5 (C.D. Cal. July 3, 2014) (rejecting plain-
                                 25      tiff’s argument that “Defendant’s decision to retain a California attorney
                                         who sent the first cease-and-desist letter is, in itself enough to establish
                                 26      personal jurisdiction”) (internal quotations omitted).

                                                                                9
                                 Case 2:20-cv-07083-VAP-PJW Document 26 Filed 12/10/20 Page 10 of 15 Page ID #:383




                                  1   between Krueger and the Higbee firm were sent from Nevada, and not
                                  2   California, strongly suggests that the location of the employees in this
                                  3   matter was the sort of “random, fortuitous, or attenuated” contact with a
                                  4   forum that the Court should not rely on in determining jurisdiction, (Compl.
                                  5   Ex. A; Dkt. 22-3 ¶ 4–9; Dkt. 22-4 ¶¶ 4–9). See Walden v. Fiore, 571 U.S.
                                  6   277, 286 (“D]ue process requires that a defendant be haled into court in a
                                  7   forum State based on his own affiliation with the State, not based on the
                                  8   random, fortuitous, or attenuated contacts he makes by interacting with
                                  9   other persons affiliated with the State”) (internal quotation marks omitted).
                                 10
Central District of California
United States District Court




                                 11         In addition to the conduct described above, Krueger asserts, inter
                                 12   alia, that the California-based Higbee firm searched the internet for
                                 13   unauthorized uses of Adlife’s photos, sent letters on Adlife’s behalf to parties
                                 14   seeking payment for unauthorized uses of Adlife’s photographs, and filed at
                                 15   least three copyright infringement suits in California on behalf of Adlife.
                                 16   (Dkt. 21 at 12–13.) This conduct is not relevant to the personal jurisdiction
                                 17
                                 18      Most courts that have considered a cease and desist letter for purposes of
                                         jurisdiction focused on where the letter was sent to, i.e. the plaintiff’s state
                                 19
                                         of residence, as part of a purposeful direction analysis. See, e.g., Avocent
                                 20      Huntsville Corp. v. Aten Int'l Co., 552 F.3d 1324, 1337 (Fed. Cir. 2008).
                                         Even in such cases, courts in this Circuit will not find a cease and desist
                                 21      letter sufficient for personal jurisdiction where it is not abusive, tortious, or
                                         wrongful. Yahoo! Inc. v. La Ligue Contre Le Racisme Et L'Antisemitisme,
                                 22      433 F.3d 1199, 1208 (9th Cir. 2006). In Yahoo!, the Ninth Circuit reasoned
                                 23      that to do so would require defendants to defend claims in whichever fo-
                                         rum the plaintiff resides in and would thus provide a negative incentive for
                                 24      cease and desist letters. Id. Although in Yahoo! the forum was the loca-
                                         tion from where the letter was sent, the Court still finds relevant the Cir-
                                 25      cuit’s reluctance to exercise jurisdiction based on an ordinary cease and
                                         desist letter—to do so here would subject a defendant to jurisdiction in the
                                 26      forum its law firm opted to send such a letter from.

                                                                                 10
                                 Case 2:20-cv-07083-VAP-PJW Document 26 Filed 12/10/20 Page 11 of 15 Page ID #:384




                                  1   analysis in this matter.4 See Drayton v. Eastlink Prods., 2018 WL 5266870,
                                  2   at *7 (C.D. Cal. Mar. 20, 2018) (“Even if Defendants’ alleged contacts
                                  3   constituted purposeful availment, none of these contacts are related to the
                                  4   current suit.”); cf. Avocent, 552 F.3d at 1337 (“A patentee's efforts to license
                                  5   or enforce its patent against unrelated parties in the forum state do not
                                  6   proximately cause a declaratory judgment suit for non-infringement,
                                  7   invalidity and/or unenforceability, nor are these activities a ‘but for’ cause of
                                  8   such a suit.”) (emphasis added). What is needed, but is absent here, "is a
                                  9   connection between the forum and the specific claims at issue.” Infinite
                                 10
Central District of California
United States District Court




                                         4
                                           Adlife contends that Krueger’s claim arises not from the Higbee firm’s en-
                                 11      forcement activities related to Krueger’s alleged infringement but from the
                                 12      underlying copyright infringement. As the Ninth Circuit does not appear to
                                         have considered this issue, the Court looks to other authorities. In the pa-
                                 13      tent context, the Federal Circuit has held that as “the nature of the claim in
                                         a declaratory judgment action is to clear the air of infringement charges,”
                                 14      the claim arises from the activities of the defendant in enforcing its patent
                                         rights. Avocent, 552 F.3d at 1332 (internal quotations omitted). Courts
                                 15
                                         have extended this rationale to declaratory judgment actions in the trade-
                                 16      mark and copyright context. See Mike's Novelties, Inc. v. Grav, Inc., No.
                                         CV180910 MWF (AGRx), 2018 WL 5094959, at *3 (C.D. Cal. May 9,
                                 17      2018) (determining in a trademark non-infringement case that “it was the
                                         cease and desist notice and phone call that gave rise to [the] lawsuit”);
                                 18      PokitDok, 2012 WL 5425615, at *3 (considering cease and desist letter as
                                         basis for personal jurisdiction in declaratory judgment action related to al-
                                 19
                                         leged copyright infringement); Want2Scrap, LLC v. Larsen, No. 17-CV-
                                 20      443, 2018 WL 1762853, at *8 (N.D. Ind. Apr. 9, 2018) (“The contacts rele-
                                         vant to personal jurisdiction for a claim of declaratory judgment of nonin-
                                 21      fringement are based on the defendant’s conduct that gives rise to the
                                         plaintiff’s claim, specifically the defendant’s enforcement activity, not its
                                 22      business activity.”) The Fifth Circuit reached a different conclusion in Ham
                                 23      v. La Cienega Music Co., 4 F.3d 413 (5th Cir. 1993). There the Court
                                         found that a demand letter “although it forms the basis for [plaintiff’s] alle-
                                 24      gations about the existence of a live controversy, in no way relates to the
                                         merits of the copyright question and thus does not support personal juris-
                                 25      diction in [the forum].” Id. at 416. The Court, however, opts to follow the
                                         courts in this district that have determined that declaratory judgment
                                 26      claims in intellectual property cases arise from enforcement activity.

                                                                                11
                                 Case 2:20-cv-07083-VAP-PJW Document 26 Filed 12/10/20 Page 12 of 15 Page ID #:385




                                  1   Peripherals, Inc. v. Custom S.P.A., No. 819CV01983 DOC (JDEx), 2020 WL
                                  2   5045315, at *5 (C.D. Cal. Apr. 10, 2020) (quoting Bristol-Myers Squibb Co.
                                  3   v. Superior Ct., 137 S. Ct. 1773, 1776 (2017)). Additionally, if the Court
                                  4   were to consider the unrelated actions of the Higbee firm on behalf of Adlife,
                                  5   it would be akin to an assessment of general jurisdiction, to which agency
                                  6   principles do not apply. See Williams, 851 F.3d at 1022.
                                  7
                                  8         As Krueger is unable to demonstrate purposeful availment, the Court
                                  9   considers whether he has met the purposeful direction test typically applied
                                 10   to non-infringement cases. The purposeful direction test asks whether the
Central District of California
United States District Court




                                 11   defendant (1) committed an intentional act, (2) expressly aimed at the
                                 12   forum, and (3) caused harm that the defendant knew to be likely to be
                                 13   suffered in the forum. Dole, 303 F.3d at 1111 (citing Calder, 465 U.S. at
                                 14   788-89). Krueger has not satisfied this test; he does not allege that any
                                 15   harm was suffered, or was even likely to be suffered, in the forum.
                                 16   Accordingly, Krueger has not met its burden of demonstrating that the Court
                                 17   has jurisdiction over Adlife.
                                 18
                                 19     B. Jurisdictional Discovery
                                 20         Krueger requests in its Motion for Discovery that if the Court is
                                 21   inclined to grant the Motion to Dismiss, the Court first permit Krueger the
                                 22   opportunity to seek jurisdictional discovery. “Discovery may be
                                 23   appropriately granted where pertinent facts bearing on the question of
                                 24   jurisdiction are controverted or where a more satisfactory showing of the
                                 25   facts is necessary.” Boschetto v. Hansing, 539 F.3d 1011, 1020 (9th Cir.
                                 26   2008). “[W]hen it is clear that further discovery would not demonstrate facts

                                                                            12
                                 Case 2:20-cv-07083-VAP-PJW Document 26 Filed 12/10/20 Page 13 of 15 Page ID #:386




                                  1   sufficient to constitute a basis for jurisdiction,” a court does not abuse its
                                  2   discretion in denying the request. Wells Fargo & Co. v. Wells Fargo
                                  3   Express Co., 556 F.2d 406, 430 n.24 (9th Cir. 1977).
                                  4
                                  5          The Court determined above that the Higbee firm’s relevant contacts
                                  6   with the forum, even if imputed to Adlife, do not constitute purposeful
                                  7   availment of California. Thus, for jurisdictional discovery to be warranted,
                                  8   the discovery requested must provide facts that would demonstrate
                                  9   purposeful availment. The Court has reviewed the topics Krueger seeks
                                 10   discovery on and finds no appropriate basis for jurisdictional discovery.
Central District of California
United States District Court




                                 11   (Dkt. 24-1 Ex. H.) First, the requests that are related to the present matter
                                 12   do not seek to establish further contacts between the Higbee firm and
                                 13   California.5 Many of these requests are focused on whether Adlife directed
                                 14   the Higbee firm’s California employees, but actions taken by those
                                 15   employees are nonetheless insufficient to show purposeful availment.6
                                 16
                                 17
                                 18
                                         5
                                 19       To the extent Krueger seeks to show that the communications sent from
                                         Adlife’s Nevada offices constitute contacts with California because the
                                 20      Higbee firm is based in California, this connection is too attenuated to sup-
                                         port jurisdiction. See Castillo v. Caesars Entm't Corp., No. 18-CV-05781-
                                 21      EMC, 2018 WL 6199682, at *4 (N.D. Cal. Nov. 28, 2018) (“The fact that [the
                                 22      alleged agent’s] corporate headquarters are in California neither informed
                                         nor influenced any aspect of this litigation; the location of [the agent’s] head-
                                 23      quarters is merely a happenstance.”). Krueger’s argument that he needs
                                         discovery to confirm that those letters were in fact sent from Nevada is also
                                 24      without merit where Adlife has submitted affidavits establishing those facts.
                                         (Dkt. 20 at 4.)
                                 25
                                         6
                                          As stated above, communications between California employees of the
                                 26      Higbee firm and Adlife would not be sufficient to confer jurisdiction.

                                                                                13
                                 Case 2:20-cv-07083-VAP-PJW Document 26 Filed 12/10/20 Page 14 of 15 Page ID #:387




                                  1         Second, Krueger’s remaining requests regarding conduct of the
                                  2   Higbee firm and Adlife related to other alleged copyright infringers are
                                  3   overbroad. (Id.) For example, Krueger seeks discovery on actions the
                                  4   Higbee firm has taken “beyond seeking retroactive license payments,
                                  5   sending demands and legal threats, and litigating cases.” (Id.) It is possible
                                  6   that this request might uncover additional forum-related conduct by the
                                  7   Higbee firm relevant to Krueger. Krueger, however, provides no basis for its
                                  8   contention that such other relevant conduct occurred; the Court has already
                                  9   considered the facts related to the Higbee firm’s discovery of Krueger’s
                                 10   alleged infringement as well as its subsequent correspondence with Krueger
Central District of California
United States District Court




                                 11   regarding the infringement. See Johnson v. Mitchell, No. CIV S-10-1968
                                 12   GEB, 2012 WL 1657643, at *7 (E.D. Cal. May 10, 2012) (“[L]imited
                                 13   discovery should not be permitted to conduct a ‘fishing expedition.’”)
                                 14   (citation omitted). Accordingly, the Court DENIES Krueger’s Motion for
                                 15   Discovery.
                                 16
                                 17    C. Leave to Amend
                                 18         Federal Rule of Civil Procedure 15(a) provides that leave to amend
                                 19   “shall be freely given when justice so requires.” When considering whether
                                 20   to grant leave to amend pleadings, “a court must be guided by the
                                 21   underlying purpose of Rule 15—to facilitate decision on the merits rather
                                 22   than on the pleadings or technicalities.” United States v. Webb, 655 F.2d
                                 23   977, 979 (9th Cir. 1981). Accordingly, leave to amend should be denied only
                                 24   when allowing amendment would unduly prejudice the opposing party,
                                 25   cause undue delay, be futile, or if the moving party acted in bad faith.
                                 26   Leadsinger, Inc. v. BMG Music Publ'g, 512 F.3d 522, 532 (9th Cir. 2008).

                                                                            14
                                 Case 2:20-cv-07083-VAP-PJW Document 26 Filed 12/10/20 Page 15 of 15 Page ID #:388




                                  1         When dismissing a claim, “a district court should grant leave to amend
                                  2   even if no request to amend the pleading was made, unless it determines
                                  3   that the pleading could not possibly be cured by the allegation of other
                                  4   facts.” Eldridge v. Block, 832 F.2d 1132, 1130 (9th Cir. 1987) (quoting Doe v.
                                  5   United States, 58 F.3d 494, 497 (9th Cir. 1995) (internal quotation marks
                                  6   omitted)). Here, the Court lacks jurisdiction over Adlife. As discussed
                                  7   above, the additional discovery Krueger seeks would not alter that
                                  8   determination. Accordingly, leave to amend would be futile as Krueger
                                  9   cannot allege facts that would support personal jurisdiction in this matter.
                                 10   See Rongxiang Xu v. Nobel Assembly at Karolinska Institutet, No. SACV 13-
Central District of California
United States District Court




                                 11   320 JLS (ANx), 2013 WL 9760036, at *8 (C.D. Cal. Nov. 20, 2013) (“As the
                                 12   Court finds further jurisdictional discovery would be inappropriate, granting
                                 13   leave to amend would be futile.”).
                                 14
                                 15                               IV.      CONCLUSION
                                 16      The Court therefore GRANTS Defendant’s Motion to Dismiss without
                                 17   prejudice and DENIES Plaintiff’s Motion for Discovery.
                                 18
                                 19
                                 20   IT IS SO ORDERED.
                                 21
                                 22       Dated:     12/10/20
                                 23                                                        Virginia A. Phillips
                                                                                      United States District Judge
                                 24
                                 25
                                 26

                                                                             15
